 In the Matter of SEMON BACIIE & COMPANY, EMPLOYERandGLASSBEVELERS,MIRRORWORKERS,CUTTERS & MITRE CUTTERS UNION,LOCAL 528,AFL andGLASS WAREHOUSE WORKERS & PAINT HAN-DLERSUNION, LOCAL 206, AFL, PETITIONERSCase No. 2-R-718G.-Decided February 11, 19/17ullr.L. L. Balleisen,of New York City, for the Employer.Mr. John D. Masso,of New York City, for the Petitioners.Mr. Max Erlich,of Brooklyn, N. Y., for the Intervenor.ullissMuriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a joint amended petition duly. filed, hearing in this case washeld at New York City, on December 18, 1946, before Richard J.Hickey, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSemon Bache & Company, a New York corporation, has its principaloffice and plant at New York City, where it is engaged in the manu-facture, sale, and distribution of mirrors, glass, and related products.During the year ending November 30, 1946, the Employer purchasedraw materials, consisting chiefly of glass and nitrate of silver, valuedin excess of $500,000, approximately 66 percent of which was shippedto the plant from points outside the State of New York.During thesame period, the sales of products made at the plant exceeded $1,000,-000 in value, of which approximately 50 percent represented shipmentsto customers outside the State of New York.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.72 N L R. B., No 99531 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. THE ORGANIZATIONS INVOLVEDThe Petitioners are labor organizations affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.Semon Bache Employees Association, herein called the Intervenor,isa labor organization, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit."We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction, maintenance, and distribution employees of the Employer,includingworking foremen,2 but excluding salesmen, watchmen,clerical employees, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Semon Bache & Company, NewYork City, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisIDuring the course of the hearing the Intervenor attempted to "file" a document pur-porting to be a verified denial that the Petitioner had made a substantial showing ofrepresentation.The hearing officer rejected the document.The Intervenor thereuponoffered to prove its contention by showing that it had secured authorization cards signedby over 85 percent of the employees concerned,all of which were dated subsequent to thePetitioner's cards.The hearing officer properly rejected this offer of proof.As we haveheld inMatter of Jefferson Island Salt Mining Company,67 N.L. R. B.1282,such evidencecannot vitiate the Petitioner'sprima facieshowing that a representation question exists,nor could it justify the Board's denying the employees concerned the opportunity to choosetheir bargaining representative by secret ballot.2The Employer'sworking foremen are not supervisory employees within our definitionof that term8 The unit herein found appropriate is approximately the same as that found appropriatein an earlier representation proceeding,involving the same employeesMatter of SemonBache & Company,39 N L.R. B. 1216. SEMON BACHE & COMPANY533Direction, under the direction and supervision of the Regional Direc-tor for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby Glass Bevelers, Mirror Workers, Cutters & Mitre Cutters Union,Local 528, AFL, and Glass Warehouse Workers & Paint HandlersUnion, Local 206, AFL, or by Semon Bache Employees Association,for the purposes of collective bargaining, or by neither.